Order entered December 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01235-CR
                                      No. 05-13-01237-CR

                                  JOHN CLOUD, Appellant

                                                   V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F93-61603-N, F93-61604-N

                                            ORDER
       The Court DENIES appellant’s December 4, 2013 objection and motion for

reconsideration of the Court’s November 27, 2013 order denying his request for loan of the

records to the law library at the Powledge Unit.

       The appeals are at issue and will be set for submission in due course.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to John Cloud,

TDCJ No. 749521, Powledge Unit, 1400 F.M. 3452, Palestine, Texas 75803.


                                                        /s/   LANA MYERS
                                                              JUSTICE